DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/17/20.
Applicant's election with traverse of Group I in the reply filed on 11/17/20 is acknowledged.  The traversal is on the ground(s) that the process as claimed could not be practiced with a materially different anti-cancer drug.  This is not found persuasive because the process as claimed for treating tumor metastasis or a tumor in a patient is well known in the art as being practiced with a materially different anti-cancer drug such as doxorubicin or methotrexate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 9, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/20.
The amendment filed 11/28/08 affects the application 16/823,068 as follows:
1.      Claims 1-7, 10-18, the invention of Group I are prosecuted by the examiner. 
Claims 8, 9, 19-20 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-20 are pending in application


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holme et al. (US 5,296,471 A) in view of Bjornsson et al. (The Journal of Pharmacology and Experimental Therapeutics, Vol. 245, No. 3, 804-808; of record), Chaudry et al. (US 5,583,121), Naggi et al. (Chemistry and Biology of Heparin and Heparan Sulfate, 2005, pgs. 461-481, Elsevier Ltd., Amsterdam; of record) and Fransson et al. (Relationship between anticoagulant activity of heparin and susceptibility to periodate oxidation; 1-1-1979; pages 119-123; FEBS LETTERS, ELSEVIER, AMSTERDAM, NL, vol. 97, no. 1; of record).
Claim 1 is drawn to a glycosaminoglycan derivative which is obtainable by a recited process.
Holme et al. disclose methods of making O-desulfated heparin compositions, preferably 2-O, 3-O desulfated heparin compositions, wherein the methods permit regulating the degree of 2-O, 3-O desulfation to produce compositions that can be variably desulfated including about 99% and 75% desulfated at the 2-O and 3-O positions, respectively. Furthermore, Holme et al. disclose that such compositions, have significant anti-cancer activity in vivo, substantially lack anti-coagulant activity, inhibit platelet aggregation, exhibit reduced binding to bFGF, and have anti-angiogenic and heparanase inhibitory activity (see abstract).  Also, Holme et al. disclose that their compositions are useful for treating various diseases, including cancer (abstract). Furthermore, Holme et al. disclose low molecular weight heparin with an average molecular 
The difference between Applicant’s claimed glycosaminoglycan derivative and the glycosaminoglycan derivative disclosed or suggested by Holme et al. is that Holme et al. do not disclose that their glycosaminoglycan derivative or non-Anticoagulant (NAC), 2-O, 3-O desulfated heparin is prepared by performing the recited steps used by Applicant’s to prepare their glycosaminoglycan derivative.  
Bjornsson et al. disclose N-desulfated heparin and a method of preparing N-desulfated heparin by N-desulfation of the N-sulfated glucosamine residues of a heparin (see page 805, left col., 2nd paragraph). Also, Bjornsson et al. disclose N-deacetylated heparin and a method of deacetylating heparin to produce N-deacetylated heparin (see page 805, left col., 3rd paragraph).
In addition, Bjornsson et al. disclose that in an investigation that compares the anticoagulant activities and in vivo disposition characteristics of N-deacetylated heparin and N-desulfated heparin with those of standard heparin in an animal model, and that the N-deacetylated heparin retained 23% of the anticoagulant activity, 34% of the anti-Xa activity and 23% of the anti-lla activity of standard heparin, whereas the N-desulfated hepann retained only 1.5% of the anticoagulant activity, 0.095% of the anti-Xa activity and 0.92% of the anti-lla activity of the original heparin.  That is, N-desulfated heparin markedly decreased the anticoagulant activity of the heparin (i.e.; increases its non-anticoagulant activity (NAC)).  Also, Bjornsson et al. disclose that selective N-deacetylation and N-desulfation of the glucosamine residues of heparin affect markedly both its anticoagulant activity and in vivo disposition characteristics (see abstract).  Furthermore, Bjornsson et al. disclose that although important for full anticoagulant activity of heparin, the N-acetyl groups are apparently not essential (see abstract).  

with periodate under conditions to effect complete conversion of vicinal-diols and vicinal OH/NH2 to aldehydes, and then reduction of the aldehydes to alcohols under conditions wherein fragmentation is prevented (see page 6, lines 13-19).  In addition, Chaudry et al. disclose or discuss that heparin/heparin sulfate prepared can undergo oxidation of with periodate to convert diols to dialdehydes and that the resulting aldehydes can be reduced to NAC heparinoids wherein fragmentation is prevented (see page 6, lines 20-24).   
Naggi et al. disclose that the peroxide oxidation is a classic reaction in carbohydrate chemistry that is used to split bonds between vicinal carbons bearing unsubstituted hydroxyl (adjacent diols) or amino groups (see page 462, last paragraph; see also page 463, Figure. 1).  rd paragraph; see also page 463, Figure.1).  Also, Naggi et al. disclose that glycol-splitting can be performed by periodate oxidation of preexisting GlcA and IdoA of natural heparins, as well as of heparins in which additional non-sulfated uronic acid residues were generated by systematic alkali-induced 2-O-desulfation (see page 462, 3rd paragraph).
Fransson et al. disclose a process for the cleavage of the C2-C3 linkage of the non-sulfated glucosamine residues of a glycosaminoglycan (heparin), comprising: oxidation, by periodate of said glycosaminoglycan (see page 121, paragraph labeled with superscript e, below Table 1).  Furthermore, Fransson et al. disclose or suggest that periodate oxidation of heparin can be performed at different pHs including pH 7.0 (as used by Applicant) (see page 121, paragraph labeled with superscript a, below Table 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Holme et al., Bjornsson et al., Chaudry et al., Naggi et al. and Fransson et al., to prepare a heparin derivative (glycosaminoglycan derivative) which inhibits heparanase and which is non-Anticoagulant (NAC), comprising: N-desulfation of the N-sulfated residues as taught by Bjornsson et al. of Holme et al.’s 2-O, 3-O desulfated heparin derivative (glycosaminoglycan derivative); followed by the oxidation, by periodate of the 2-N-, 3-O-non-sulfated glucosamine residues and of the 2-O-non-sulfated uronic acid residues of said heparin derivative, under conditions that convert adjacent diols and adjacent OH/NH2 to aldehydes as taught by Chaudry et al. and Naggi et al., and in which the oxidation, by periodate 
One having ordinary skill in the art would have been motivated in view of Holme et al., Bjornsson et al., Chaudry et al., Naggi et al. and Fransson et al., to prepare a heparin derivative (glycosaminoglycan derivative) which inhibits heparanase and which is non-Anticoagulant (NAC), comprising: N-desulfation of the N-sulfated residues as taught by Bjornsson et al. of Holme et al.’s 2-O, 3-O desulfated heparin derivative (glycosaminoglycan derivative); followed by the oxidation, by periodate of the 2-N-, 3-O-non-sulfated glucosamine residues and of the 2-O-non-sulfated uronic acid residues of said heparin derivative, under conditions that convert adjacent diols and adjacent OH/NH2 to aldehydes as taught by Chaudry et al. and Naggi et al., and in which the oxidation, by periodate is carried out at a pH taught by Fransson et al., and then 
It is obvious to use or prepare the heparin derivative (glycosaminoglycan derivative) with 2-O-desulfation of the 2-O-sulfated residues of the glycosaminoglvcan as disclosed or suggested  by Holme et al., and Chaudry et al. such as glycosaminoglycan derivative with 2-O-desulfation of the 2-O-sulfated residues of 50%.  Also, it is obvious to use glycosaminoglycan derivative that is not desulfated or is highly sulfated at the 2-O-position (such as with desulfation of 20%)  before performing the 2-O-desulfation of the 2-O-sulfated residues of the glycosaminoglvcan as disclosed or suggested  by Holme et al., and Chaudry et al. Furthermore, it is obvious to N-deacetylate the residues of the glycosaminoglycan derivative as taught by Bjornsson et al., especially since Bjornsson et al. disclose that selective N-deacetylation and N-desulfation of the uronic acid, iduronic acid and D-glucopyranosyl residues of heparin that have undergone glycol-split, oxidation and reduction and/or N-desulfation, since heparin is known to comprise  β-D-glucuronic acid (GlcA),  α-L-iduronic acid (IdoA), 2-O-sulfo-α-L-iduronic acid (IdoA(2S), 2-deoxy-2-acetamido-α-D-glucopyranosyl (GlcNAc), 2-deoxy-2-sulfamido-α-D-glucopyranosyl (GlcNS) and 2-deoxy-2-sulfamido-α-D-glucopyranosyl-6-O-sulfate (GlcNS(6S)) residues. Also, it is obvious to expect disaccharide units or residues in the heparin derivative as claimed by Applicant since the main disaccharide units or residues that are known to occur in heparin are GlcA-GlcNAc, GlcA-GlcNS, IdoA-GlcNS, IdoA(2S)-GlcNS, IdoA-GlcNS(6S) and IdoA(2S)-GlcNS(6S). Furthermore, it is obvious to determine the percent of the residues such as the percent of L-iduranic acid (IdoA2S) or 2-NH2 glucosamine (Glc NH2) of the total of glycosammoglvcan residues such as to use the glycosaminogiycan derivative more effectively such as in the treatment of cancer or as an heparanase inhibitor.  Also, it should be noted that it is obvious to prepare an oligosaccharide compound or compounds by chemical partial depolymerization of the glycosaminoglycan derivative as taught by Naggi et al. such as to perform chromatographic analysis of oligosaccharide fragments to assess the extent of splitting; and/or determine the anticoagulant or non-anticoagulant activities of oligosaccharide segments of heparin that comprise glycol-split residues. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623